Title: Gérard to the American Commissioners, 4 March 1778
From: Gérard, Conrad-Alexandre
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


A Versailles le 4. mars 1778
J’ai recu la lettre dont vous m’avés honoré. Comme je ne pourrai prendre que demain les ordres du ministere sur son contenu, je vous prie de trouver bon que je differe ma reponse jusqu’à ce que je les aye reçu. J’ai l’honneur d’etre avec respect et estime Messieurs Votre tres humble et très obeissant serviteur
Gerard
Mrs. Francklin, Deane et Lee.
